SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 27, 2010 (Date of Report; Date of Earliest Event Reported) BORDERS GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Michigan 1-13740 38-3294588 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 100 Phoenix Drive, Ann Arbor, MI 48108 (Address of Principal Executive Offices) 734-477-1100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On May 27, 2010, Borders Group, Inc. (the “Company”) issued a press release regarding its financial results for the first quarter of fiscal 2010 ended May 1, 2010. A copy of the press release is attached hereto as Exhibit 99.1. The information contained in such exhibit is furnished pursuant to Item 2.02 of Form 8-K and is not to be considered “filed” under Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01Financial Statements and Exhibits Exhibits: 99.1Press release issued by Borders Group, Inc. on May 27, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Borders Group, Inc. (Registrant) Dated: May 27, 2010 By: /s/ Mark R. Bierley Mark R. Bierley Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) EXHIBIT INDEX DESCRIPTION OF EXHIBITS Exhibits: 99.1Press release issued by Borders Group, Inc. on May 27, 2010.
